 Fill in this information to identify your case:

 Debtor 1                 Chris Lee
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           21-10554
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2016 Kia Forte Koup Approx. 10,600                             $12,447.00                                    $201.25     C.C.P. § 703.140(b)(2)
      miles
      KBB "Private Party Sale" value listed.                                               100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      Furniture; miscellaneous household                                   $50.00                                   $50.00     C.C.P. § 703.140(b)(3)
      items and furnishings; books; tools.
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Personal/home electronics and                                       $710.00                                  $710.00     C.C.P. § 703.140(b)(3)
      entertainment.
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Baseball cards.                                                      $20.00                                   $20.00     C.C.P. § 703.140(b)(3)
      Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Camera; toy figurines.                                              $510.00                                  $510.00     C.C.P. § 703.140(b)(3)
      Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



                 Case 21-10554-MLB                       Doc 14           Filed 04/13/21            Ent. 04/13/21 17:50:47              Pg. 1 of 16
 Debtor 1    Chris Lee                                                                                   Case number (if known)     21-10554
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Apparel.                                                            $100.00                                   $100.00        C.C.P. § 703.140(b)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Blood oxygen meter.                                                  $50.00                                    $50.00        C.C.P. § 703.140(b)(9)
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash on hand.                                                          $5.00                                     $5.00       C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings #2397: Navy                                                    $5.04                                     $5.04       C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking #1658-2: USAA                                               $78.00                                    $78.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings #1660-4: USAA                                                  $0.00                                     $0.00       C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking #5684: Homestreet                                       $1,457.00                                  $1,457.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Brokerage: Tasty Works                                              $294.00                                   $294.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Brokerage: Webull                                                   $274.00                                   $274.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Brokerage: Coinbase                                                 $789.00                                   $789.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.7
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Venmo: Venmo                                                           $0.00                                     $0.00       C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 17.8
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              Case 21-10554-MLB                          Doc 14          Filed 04/13/21           Ent. 04/13/21 17:50:47                   Pg. 2 of 16
 Debtor 1    Chris Lee                                                                                   Case number (if known)     21-10554
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Debtor's ex-business partner                                    $150,000.00                               $24,922.96         C.C.P. § 703.140(b)(5)
     verbally promised debtor in or
     around mid-2019 a 5% ownership                                                        100% of fair market value, up to
     stake in his business, the Camas                                                      any applicable statutory limit
     Hotel. There has never been any sort
     of formal transfer. The value listed is
     an estimate.
     Line from Schedule A/B: 19.1

     Debtor's ex-business partner                                    $150,000.00                                 $8,725.00        C.C.P. § 703.140(b)(6)
     verbally promised debtor in or
     around mid-2019 a 5% ownership                                                        100% of fair market value, up to
     stake in his business, the Camas                                                      any applicable statutory limit
     Hotel. There has never been any sort
     of formal transfer. The value listed is
     an estimate.
     Line from Schedule A/B: 19.1

     Two domain names:                                                   $200.00                                   $200.00        C.C.P. § 703.140(b)(5)
     punkvivid.com (Estibot value less
     than $100)                                                                            100% of fair market value, up to
     pnwtransmitters.com (Estibot value                                                    any applicable statutory limit
     less than $100)
     Line from Schedule A/B: 26.1

     Federal: Maximum potential 2020 tax                                 $800.00                                   $800.00        C.C.P. § 703.140(b)(5)
     refund. Amount scheduled
     represents the approximate total                                                      100% of fair market value, up to
     amount withheld in 2020.                                                              any applicable statutory limit
     Line from Schedule A/B: 28.1

     Federal: 2019 federal tax refund.                                   $600.00                                   $600.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 28.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Potential VA disability benefits                                  Unknown                                                    C.C.P. § 703.140(b)(10)(B)
     relating to physical injuries while
     serving. Debtor estimates his benefit                                                 100% of fair market value, up to
     may be roughly $140 per month.                                                        any applicable statutory limit
     Line from Schedule A/B: 34.1

     Potential VA disability benefits                                  Unknown                                                    C.C.P. § 703.140(b)(10)(C)
     relating to physical injuries while
     serving. Debtor estimates his benefit                                                 100% of fair market value, up to
     may be roughly $140 per month.                                                        any applicable statutory limit
     Line from Schedule A/B: 34.1

     Anticipated Covid stimulus money.                                 $1,400.00                                 $1,400.00        C.C.P. § 703.140(b)(5)
     Line from Schedule A/B: 35.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              Case 21-10554-MLB                          Doc 14          Filed 04/13/21           Ent. 04/13/21 17:50:47                   Pg. 3 of 16
 Debtor 1    Chris Lee                                                                         Case number (if known)     21-10554
 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                         page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              Case 21-10554-MLB                          Doc 14      Filed 04/13/21        Ent. 04/13/21 17:50:47              Pg. 4 of 16
 Fill in this information to identify your case:

 Debtor 1                   Chris Lee
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           21-10554
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:         List All Secured Claims
                                                                                                              Column A                Column B                    Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As     Amount of claim         Value of collateral         Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                    Do not deduct the       that supports this          portion
                                                                                                              value of collateral.    claim                       If any
 2.1     Ally Financial                           Describe the property that secures the claim:                   $12,245.75                 $12,447.00                        $0.00
         Creditor's Name                          2016 Kia Forte Koup

                                                  As of the date you file, the claim is: Check all that
         P.O. Box 380902                          apply.
         Bloomington, MN 55438                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
       Debtor 1 only                                  An agreement you made (such as mortgage or secured
                                                       car loan)
       Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
       At least one of the debtors and another        Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred                                    Last 4 digits of account number        4936


   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $12,245.75
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $12,245.75

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
              Name, Number, Street, City, State & Zip Code                                         On which line in Part 1 did you enter the creditor?   2.1
              Ally
              PO Box 13625                                                                         Last 4 digits of account number
              Philadelphia, PA 19101




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                             page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



                 Case 21-10554-MLB                         Doc 14          Filed 04/13/21                  Ent. 04/13/21 17:50:47                   Pg. 5 of 16
 Fill in this information to identify your case:

 Debtor 1                    Chris Lee
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number              21-10554
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Chris Lee                                                             X
              Chris Lee                                                                 Signature of Debtor 2
              Signature of Debtor 1

              Date       April 13, 2021                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                 Case 21-10554-MLB                       Doc 14           Filed 04/13/21        Ent. 04/13/21 17:50:47              Pg. 6 of 16
 Fill in this information to identify your case:

 Debtor 1                 Chris Lee
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           21-10554
 (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                Dates Debtor 2
                                                                 lived there                                                       lived there
        17830 22nd Place W                                       From-To:                      Same as Debtor 1                       Same as Debtor 1
        Lynnwood, WA 98037                                       August 2020                                                       From-To:



        405 NE 4th Ave                                           From-To:                      Same as Debtor 1                       Same as Debtor 1
        Camas, WA 98607                                          October 2019                                                      From-To:



        16116 Ash Way                                            From-To:                      Same as Debtor 1                       Same as Debtor 1
        Lynnwood, WA 98087                                       May 2019 to                                                       From-To:
                                                                 August 2020

        1017 S Alvarado St                                       From-To:                      Same as Debtor 1                       Same as Debtor 1
        Los Angeles, CA 90006                                    March 2018 to                                                     From-To:
                                                                 May 2019


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



                 Case 21-10554-MLB                       Doc 14           Filed 04/13/21             Ent. 04/13/21 17:50:47   Pg. 7 of 16
 Debtor 1      Chris Lee                                                                                   Case number (if known)   21-10554



 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $1,485.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                           $517.66          Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                         $2,181.00          Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                         $2,297.93          Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                         $2,700.00          Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                           $102.50          Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                         $4,518.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                             $10.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                         $2,700.00          Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              Case 21-10554-MLB                          Doc 14         Filed 04/13/21              Ent. 04/13/21 17:50:47                 Pg. 8 of 16
 Debtor 1      Chris Lee                                                                                   Case number (if known)   21-10554


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Covid-19 stimulus                                             $600.00
 the date you filed for bankruptcy:   payment

                                                   Unemployment (back                             $2,346.00
                                                   pay)

 For last calendar year:                           Settlement                                   $10,000.00
 (January 1 to December 31, 2020 )                 (motorcycle accident)

                                                   Insurance payout                                 $500.00
                                                   (motorcycle accident)

                                                   Unemployment                                 $14,965.00
                                                   Benefits

                                                   Money gift from                                  $500.00
                                                   family

                                                   Covid-19 stimulus                              $1,200.00
                                                   payment

                                                   Gift money from                                    $57.00
                                                   friends

 For the calendar year before that:                Dividends                                          $29.00
 (January 1 to December 31, 2019 )


                                                   Investment proceeds                              $112.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              Case 21-10554-MLB                          Doc 14         Filed 04/13/21              Ent. 04/13/21 17:50:47               Pg. 9 of 16
 Debtor 1      Chris Lee                                                                                   Case number (if known)   21-10554



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Ally Financial                                            1-1-21; 2-1-21;                  $866.07          $12,245.75         Mortgage
       P.O. Box 380902                                           2-21-21                                                              Car
       Bloomington, MN 55438
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Navy Federal Credit Union v. Chris                        Collections.               Sup Court of CA, County of                 Pending
       Lee AKA Chris Yang.                                                                  LA                                         On appeal
       19STCV36641                                                                          111 North Hill Street
                                                                                                                                       Concluded
                                                                                            Los Angeles, CA 90012




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             Case 21-10554-MLB                          Doc 14         Filed 04/13/21              Ent. 04/13/21 17:50:47                Pg. 10 of 16
 Debtor 1      Chris Lee                                                                                   Case number (if known)    21-10554


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                      Value of the
                                                                                                                                                           property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             Case 21-10554-MLB                          Doc 14         Filed 04/13/21              Ent. 04/13/21 17:50:47                    Pg. 11 of 16
 Debtor 1      Chris Lee                                                                                   Case number (if known)    21-10554


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Office of Teri E. Johnson, PLLC                           Attorney fee: $1,375.                                    Paid prior to             $1,375.00
       19105 36th Avenue West, Suite 209                                                                                      the filing of
       Lynnwood, WA 98036                                                                                                     this Petition.
       teri@terijohnsonlaw.com


       001 DebtorCC, Inc.                                            Pre-bankruptcy credit counseling                         11-24-20                      $15.00
       378 Summit Ave                                                course.
       Jersey City, NJ 07306
       www.debtorcc.org


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made
       Americor                                                      Debt management plan. Debtor                             9-16-20;                  $2,003.25
       18200 Von Karmen Ave                                          cancelled shortly after enrolling and                    10-16-20;
       Irvine, CA 92612                                              was refunded $1,900.                                     11-16-20


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Unknown (OfferUp)                                             2018 Honda Rebel.                          $2,000.                         8-15-20


       None

       Unknown (OfferUp)                                             2006 Kia Sedona.                           $500.                           8-17-20


       None


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



             Case 21-10554-MLB                          Doc 14         Filed 04/13/21              Ent. 04/13/21 17:50:47                 Pg. 12 of 16
 Debtor 1      Chris Lee                                                                                    Case number (if known)   21-10554


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       PayPal                                                    XXXX-                            Checking              3-16-21                              $0.00
       2211 N. First St                                                                           Savings
       San Jose, CA 95131                                                                         Money Market
                                                                                                  Brokerage
                                                                                                  Other PayPal


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



               Case 21-10554-MLB                        Doc 14           Filed 04/13/21                Ent. 04/13/21 17:50:47            Pg. 13 of 16
 Debtor 1      Chris Lee                                                                                        Case number (if known)   21-10554


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Punk Vivid                                                Online sales of masks, drop                         EIN:       None.
                                                                 shipping.
                                                                 The website, PunkVivid.com, is                      From-To    June 2020 to September 2020.
                                                                 currently live until June 2021, but
                                                                 the business is not operational.

                                                                 None.

       Camas Hotel                                               Hotel. (See Schedule B.)                            EIN:       Unknown.
       405 NE 4th Avenue
       Camas, WA 98607                                           Unknown.                                            From-To    Unknown.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 21-10554-MLB                          Doc 14           Filed 04/13/21               Ent. 04/13/21 17:50:47                 Pg. 14 of 16
 Debtor 1      Chris Lee                                                                                   Case number (if known)   21-10554


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Chris Lee
 Chris Lee                                                               Signature of Debtor 2
 Signature of Debtor 1

 Date      April 13, 2021                                                Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



              Case 21-10554-MLB                         Doc 14         Filed 04/13/21              Ent. 04/13/21 17:50:47               Pg. 15 of 16
                                                 UNITED STATES BANKRUPTCY COURT
                                                 WESTERN DISTRICT OF WASHINGTON
                                                      http://www.wawb.uscourts.gov

                                                        AMENDMENT COVER SHEET

DEBTOR LAST NAME                       Lee
CASE NUMBER                            21-10554                                                     CHAPTER       7
ATTORNEY FOR DEBTOR                    Teri E. Johnson 37241                                        PHONE         425-774-4000

                                              PLEASE CHECK WHAT IS BEING AMENDED

PLEASE INDICATE WHICH SCHEDULE IS BEING AMENDED - *ONLY ONE $31 FEE REQUIRED IF AMENDMENT
CONTAINS MORE THAN ONE CHANGE TO THE SCHEDULES AND LIST OF CREDITORS. SUBMIT ORIGINAL
ONLY - NO COPIES REQUIRED

    1. PETITION:               Change debtor(s) name requires Motion and Ex Parte Order (No fee required)

    2. MATRIX:                 Adding, Deleting Creditors (Requires $31 Fee)

                                No fee is required when the nature of the amendment is to change the address of a creditor or an
                                attorney for a creditor listed on the schedules or to add the name and address of an attorney for a
                                listed creditor.

When submitting an amended Matrix, send Matrix with ONLY the amended creditors. ECF filers are required to upload
additional creditors into ECF and upload a pdf matrix of the amended creditors To do so, login to ECF, select the Bankruptcy
menu, then click on the Creditor Maintenance hyperlink.

    3. SCHEDULES: D, E/F (Requires $31 fee)

                                A fee is charged to add creditors, delete creditors, change the amount of a debt, or change the
                                classification of a debt.
                                A, B, C, G, H, I, J, (No fee required)

                                Form 106Dec Declaration About an Individual Debtor's Schedules (required)
                                Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
                                (required)

                                Refer to LBR 1009-1(c)(2) for information regarding notice to added creditors

    4. AMENDING AMOUNTS/TOTALS OF SCHEDULES: D, E/F (Requires $31 fee)

                    A, B, C, G, H, I, J, (No fee required)

                    Form 106Dec Declaration About an Individual Debtor's Schedules (required)
                    Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
                    (required)

    5. STATEMENT OF FINANCIAL AFFAIRS (No fee required)




Amendment Cover Sheet Local Forms
W.D. Wash. Bankr., Form 2 Eff. 12/16

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy


          Case 21-10554-MLB                   Doc 14        Filed 04/13/21   Ent. 04/13/21 17:50:47          Pg. 16 of 16
